IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,606-02


                      EX PARTE TYRONE LOUIS GILBERT, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 07-02528-A IN THE 252nd DISTRICT COURT
                            FROM JEFFERSON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to life imprisonment. The Ninth Court of Appeals affirmed his conviction. Gilbert v.

State, No. 09-10-00439-CR (Tex. App.—Beaumont, delivered August 24, 2011, pet. ref’d).

        Applicant contends, inter alia, that his trial counsel, Ms. Stella M. Morrison, rendered

ineffective assistance during voir dire, the guilt-innocence phase of trial, and the punishment phase
                                                                                                     2

of trial.1

         The trial court has determined, based upon the record, that trial counsel's performance was

deficient in that counsel rendered ineffective assistance throughout the entire trial process, and that

such deficient performance prejudiced Applicant. We agree. Relief is granted. The judgment in

Cause No. 07-02528-A in the 252nd District Court of Jefferson County is set aside, and Applicant

is remanded to the custody of the Sheriff of Jefferson County. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

         Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division. Copies of this opinion shall also be sent to

the State Bar of Texas, Chief Disciplinary Counsel’s Office.



Delivered: November 6, 2013
Do not publish




         1
         The Applicant has alleged thirteen grounds of ineffective assistance of counsel in this
cause along with four other separate grounds for relief.